Case 19-02265-DSC13   Doc    Filed 12/08/20 Entered 12/08/20 13:45:28   Desc Main
                            Document      Page 1 of 6
Case 19-02265-DSC13   Doc    Filed 12/08/20 Entered 12/08/20 13:45:28   Desc Main
                            Document      Page 2 of 6
Case 19-02265-DSC13   Doc    Filed 12/08/20 Entered 12/08/20 13:45:28   Desc Main
                            Document      Page 3 of 6
Case 19-02265-DSC13   Doc    Filed 12/08/20 Entered 12/08/20 13:45:28   Desc Main
                            Document      Page 4 of 6
Case 19-02265-DSC13   Doc    Filed 12/08/20 Entered 12/08/20 13:45:28   Desc Main
                            Document      Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                 BIRMINGHAM DIVISION

 In Re:                                           Case No. 19-02265-DSC13

 Joe Godbolt                                      Chapter 13

 Debtor                                           Judge D. Sims Crawford

                                  CERTIFICATE OF SERVICE

I certify that on December 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Keith Randal Martin, Debtor’s Counsel
          Krm70154@hotmail.com

          Bradford W. Caraway, Chapter 13 Trustee
          ctmail@ch13bham.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Joe Godbolt, Debtor
          5325 Cornwell Dr.
          Birmingham, AL 35210


 Dated: December 8, 2020                          /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




Case 19-02265-DSC13           Doc     Filed 12/08/20 Entered 12/08/20 13:45:28          Desc Main
                                     Document      Page 6 of 6
